Citation Nr: 1751106	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-30 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left arm disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Management system (LCM).  In addition to VA treatment records from Tallahassee VAMC, LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDING OF FACT

The Veteran does not have a left arm disorder related to service.


CONCLUSION OF LAW

A left arm disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, the duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records (STRs), private treatment records and VA medical records have been associated with the claims file in addition to the Veteran's lay statements.  Additionally, in September 2016, the Board, having determined that the current evidence of record was insufficient, remanded the matters to afford the Veteran a VA examination in connection with her current claim.  Subsequently, she was scheduled for an examination in April 2017.  The Veteran failed to report for such examination, and stated that she never received notification of such.  The Board notes that the examination was thus rescheduled for June 2017, and the Veteran also failed to report for this examination and has not offered any reason for her failure to report.  The June 2017 supplemental statement of the case (SSOC) outlined the reasons for the continued denial of her claim, specifically that because she failed to report to her examinations her claim would be adjudicated based on the evidence of record which was insufficient to grant her claim.  The Veteran has not submitted any response.  Therefore, because the Veteran was given ample notification that she would be scheduled for examinations and she failed to report to those examinations, and she was given multiple opportunities to provide good cause to report to her examinations; the Board finds that there is no prejudice to proceed with the claim.  See 38 C.F.R. § 3.655(a) (2016).

Without the Veteran's cooperation, VA cannot obtain the evidence necessary to ascertain the etiology of her current left arm disability.  While VA has a duty to assist the Veteran in substantiating her claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  Therefore, the Board finds that additional efforts to assist the Veteran with obtaining additional and to schedule the Veteran for further evaluations would be futile, and as such, the Board finds that VA has fulfilled its duty to assist has been met.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Veteran testified at a June 2016 Board hearing.  A VLJ who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103(c)(2) (2016).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the June 2016 Board hearing, the VLJ asked questions to ascertain the presence and etiology of left arm disorder.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  Additionally, the Board remanded the claims to obtain an etiological opinion.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In addition, as noted above, the Board remanded this matter for further development in September 2016.  The Board instructed the RO to obtain any outstanding records, provide examinations, and readjudicate the claims.  Subsequently, treatment records were obtained.  However, as discussed above, the Veteran was scheduled for examinations in April 2017 and June 2017, however, she failed to report to the examinations, or  provide an explanation for her failure to report to the June 2017 examination.  Her claims were again readjudicated in the June 2017 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Merits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's post service private treatment records reflect a left arm lipoma which the Veteran had experienced for approximately 7 years.  Such was removed in November 2007 and the Veteran claimed that following the surgery to remove the lipoma she still experienced residual symptomatology.  See October and November 2007 private treatment records, Dr. S.L.; see also June 2016 Board Hearing Transcript p.6.  Thus, there is a current disability.

Regarding an in-service injury or disease, the Board notes that in the Veteran's November 1999 medical report of retirement from service, the Veteran selected "yes" to the option of whether the Veteran experienced any tumor, growth, cyst or cancer.  Furthermore, at her June 2016 hearing the Veteran stated that her lipoma occurred during service and that she even now had difficulty lifting heavy objects as a result of it, indicating her belief that such was due to service.  The Board therefore finds that the record shows evidence of an in-service event.

Based on the evidence of record, however, the Board finds that service connection for a left arm disorder is not warranted.  Although the Veteran reported left arm lipoma in service, the evidence doesn't demonstrate that it is related to the current disability.  As detailed above, the Veteran was scheduled for a VA examination to determine the etiology of any current disability.  In this regard, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Veteran failed to report to the scheduled VA examination and there is no opinion which addresses the etiology of the Veteran's current disability.  Furthermore, the Veteran has submitted no specific lay or medical evidence regarding a nexus.  She has alleged only that it is related to service.

The Veteran, as a lay person, is competent to note what she experiences, including her symptoms.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which she has personal knowledge, i.e., information that he can gather through his senses). Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, in this case, the question as to the etiology of her current left arm lipoma residuals is not capable of direct lay observation.  See Jandreau, 492 F.3d at 1376 (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  That is, appropriate expertise is required to determine whether the Veteran's left arm lipoma residuals are related to service because the determination of whether specific residuals are related to any in-service lipoma, requires knowledge of complex internal processes not observable to a lay person.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render such a complex medical opinion.  See 38 C.F.R. § 3.159(a)(1) (2016).  Although the Veteran is competent to report what she experienced, she is not competent to ascertain the etiology of her disorder as such is not readily subject to lay observation.  See Barr, 21 Vet. App. 303; Layno, 6 Vet. App. 46.

At this time, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a left arm disorder is not warranted.

ORDER

Entitlement to service connection for a left arm disorder is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


